In a proceeding to validate petitions designating appellants as candidates in the Bepublican Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 22nd Election District of the 2d Assembly District of Suffolk County, the appeal is from an order of the Supreme Court, Suffolk County, dated June 4, 1969, which dismissed the petition in the proceeding. Order affirmed, without costs (Matter of Eul v. Kania, 278 N. Y. 695). Beldock, P. J., Babin, Hopkins and Martuseello, JJ., *800concur; Benjamin, J., dissents and votes to reverse the order and grant the petition to validate the designating petition, with the following memorandum: With at most 21 signatures required and possibly 20 or less needed, and there being 20 admittedly good signatures on the first sheet, in my opinion the absence of consecutive numbering under these circumstances may be disregarded as de minimis (Matter of Lamula v. Power, 13 N Y 2d 873).